*521As the People correctly concede, the imposition of a contingent sentence of incarceration to be served in addition to the maximum authorized period of incarceration is illegal (CPL 420.10 [4] [d]; People v Laurino, 205 AD2d 556). Therefore, the sentence imposed under Superior Court Information No. 87421 must be modified by vacating the additional, conditional term which would cause the total aggregate sentence to exceed the statutory maximum (People v Laurino, supra). Mangano, P. J., Bracken, Miller, Copertino and Hart, JJ., concur.